DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 12/9/2020.  Claims 1-15 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection made in view of newly cited Das et al. (U.S. Publication US 2015/0173011 A1), as cited by the Applicant’s IDS filed 12/9/2020.
Independent claims 1 and 11 have been amended to include a previously alternative limitation from claims 2 and 12 stating “and information on a position of the one or more other base stations or the one or more cell cluster heads”.  Newly cited Das et al. teaches forming clusters of small cells and selecting cluster heads based on information exchanged between base stations (See pages 4-5 paragraphs 108-109 of Das et al.) wherein the exchanged information includes cell location information, i.e. a position of the base stations (See page 11 paragraph 161 of Das et al.), as well as radio 
Regarding claim 15, Applicant argues that this claim is allowable for the same reasons as identified for claim 1.  However, it is noted that claim 15 has not been amended to include the limitations added to claim 1 regarding “information on a position of the one or more other base stations or the one or more cell cluster heads”.  Thus the previous rejection of claim 15 is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication US 2015/0092627 A1) in view of Das et al. (U.S. Publication US 2015/0173011 A1; as cited by the Applicant’s IDS filed 12/9/2020) and Liu et al. (U.S. Publication US 2018/0242392 A1; hereafter referred to as Liu ‘392).
With respect to claims 1 and 11, Liu et al. discloses an apparatus comprising units performing a method for configuring multi-level cells or cell clusters, wherein the apparatus and method configures a communication system into cells or cell clusters of at least three levels (See the abstract, page 2 paragraph 12, page 3 paragraph 51, page 4 paragraph 63, page 6 paragraphs 110-113, and Figures 4, 6, and 8 of Liu et al. for reference to a network apparatus, which may be an upper node base station, performing a method of clustering base stations of a communication system, wherein the communication system comprises at least three levels including a level of the upper node base station, i.e. a macro cell base station, a level of a cluster of base stations, i.e. a cluster of femto cell base stations, and a level of a base station within the cluster, i.e. an individual femto cell base station).  Liu et al. also discloses exchanging by a base station with one or more other base stations or one or more cell cluster heads in a same level to obtain first information (See page 4 paragraph 63, page 5 paragraphs 73-80, and Figure 6 of Liu et al. for reference to the upper node base station determining coupling loss between every two base stations including exchanging measured RSRP of each of the base stations).  Liu et al. further discloses receiving, by the base station, second information reported by one or more base stations or one or more cell cluster heads at a lower level (See page 4 paragraph 63, page 5 paragraphs 81-87, and Figure 6 of Liu et al. for reference to the upper node receiving coupling loss information calculated by lower level base stations).  Liu et al. also discloses configuring one or more cells in the lower level into a cell cluster by the base station according to the first information and the second information (See page 4 paragraph 63, page 5 paragraphs 90-94, page 6 paragraphs 105-109, and Figure 6 of Liu et al. for reference to classifying base stations into different clusters based on the information measured and received regarding the coupling losses of the base stations).  Liu et al. further discloses performing information transmission by the base station with the clusters, and the one or more cells in the lower level performing information transmission with each other (See page 4 paragraph 63, page 6 paragraphs 105-109, and Figure 6 of Liu et al. for reference to the upper level base station transmitting indicating information including the results of clustering to each other base station, wherein the base stations of a lower level cluster are configured to communicate according to the same TDD uplink-downlink configuration based on information initiated by and received from one of the base stations of the cluster).  Although Liu et al. does disclose obtaining first information used to reduce interference between cells (See page 4 paragraph 63, page 5 paragraphs 73-80, and Figure 6 of Liu et al.), Liu et al. does not specifically disclose the first information comprising resource allocation information within a cell of the one or more other base stations or the one or more cell cluster heads and information on a position of the one or more other base stations or the one or more cell cluster heads.  However, Das et al., in the field of communications discloses forming clusters of small cells and selecting cluster heads based on information exchanged between base stations (See pages 4-5 paragraphs 108-109 of Das et al.), wherein the exchanged information includes cell location information, i.e. a position of the base stations (See page 11 paragraph 161 of Das et al.), as well as radio resource utilization information, i.e. resource allocation information within a cell (See page 14 paragraphs 184 and 186 of Das et al.).  Utilizing exchanged location and resource utilization information has the advantage of allowing coordination of efficient spectrum utilization of clusters of small cells (See page 5 paragraph 109 of Das et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Das et al., to combine utilizing exchanged location and resource utilization information, as suggested by Das et al., with the system and method of Liu et al., with the motivation being to allow coordination of efficient spectrum utilization of clusters of small cells.  Further, although Liu et al. does disclose that any one of the base stations of a determined cluster may initiate the configuration of the TDD uplink-downlink configuration used by the cluster (See page 6 paragraph 109 of Liu et al.), Liu et al. does not specifically disclose the upper level base station determining a cluster head of the cell cluster.  However, Liu ‘392, in the field of communications, discloses an upper level network node 101, which is a base station, using information including signal quality of cell nodes to determine cluster-heads of cell clusters (See page 3 paragraphs 44-47 and Figures 2-3 of Liu ‘392).  Determining a cluster head for a cluster has the advantage of designating a particular small range base station that can provide synchronization and radio resource management within its cluster (See page 1 paragraph 3 of Liu ‘392 for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Liu ‘392, to combine determining a cluster head, as suggested by Liu ‘392, with the system and method of Liu et al., with the motivation being to designate a specific base station within a cluster provides synchronization and radio resource management within its cluster.
With respect to claims 2 and 12, Liu et al. discloses wherein the first information comprises one or more pieces of the following information: information on a position of the other base station or the cell cluster head; information on signal strength of the other base station or the cell cluster head; information on signal interference within the cell of the other base station or the cell cluster head;5Attorney Docket No.: 4359.225WOUS01 information on a position of user equipment within the cell of the other base station or the cell cluster head; information on signal strength of the user equipment within the cell of the other base station or the cell cluster head; and information on the cells or cell cluster within the cells of the other base station or the cell cluster head; and the second information comprises one or more pieces of the following information: information on a position of the base station or the cell cluster head in the lower level; information on signal strength of the base station or the cell cluster head in the lower level; information on resource allocation within the cell of the base station or the cell cluster head in the lower level; information on signal interference within the cell of the base station or the cell cluster head in the lower level; information on a position of user equipment within the cell of the base station or the cell cluster head in the lower level; and information on signal strength of the user equipment within the cell of the base station or the cell cluster head in the lower level (See page 5 paragraphs 76-77 and page 5 paragraphs 81-83 for reference to the first and second information comprising information on measured Reference Signal Received Power, which corresponds to signal strengths of other base stations, and coupling loss, which corresponds to signal interference with other base stations).
With respect to claim 3, as shown above with respect to the rejection of claim 1, Liu ‘392 renders obvious the upper level base station selecting a base station in the lower level as the cluster head of the cell cluster.  Thus, this claim is rendered obvious for the same reasons as applied above regarding claim 1.
With respect to claim 6, Liu et al. discloses wherein when there is no suitable cell cluster, the base station establishes a new cell cluster for the cell in the lower level, and takes the base station of the cell in the lower level as a cluster head of the new cell cluster (See page 6 paragraphs 105-107 of Liu et al. for reference to when the cluster determined for a base station includes only the base station itself, the cluster being a cluster of the single base station, wherein the single base station by act as a cluster head by determining its own TDD uplink-downlink subframe configuration flexibly at will).

	
Claims 4-5, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Das et al. and Liu ‘392, and in further view of Wang et al. (U.S. Publication US 2015/0043390 A1).
With respect to claim 4, Liu et al. does not specifically disclose receiving, by the base station, a register request reported by a base station of a cell in the lower level within coverage of the cell or out of coverage of the cell, and wherein the register request comprises at least one of information on a position or information on signal strength of the cell in the lower level.
With respect to claim 5, Liu et al. does not specifically disclose determining, by the base station, a suitable cell cluster for the cell in the lower level according to the first information and the register request, and adding the cell in the lower level into the suitable cell cluster.
	With respect to claim 4 and 5, Wang et al., in the field of communications, discloses receiving by a coordinator, which may be a macro eNB, an indication of an activation of a small cell and a measurement report indicating signal strength information of the small cell, wherein a cluster for the activated small cell is determined and the small cell is added to the cluster based on the measurement report (See page 9 paragraph 43 and Figure 11 of Wang et al.).  Detecting a new cell and adding the cell to a cluster has the advantage of allowing cell clusters to adapt to changing system configurations.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Wang et al., to combine detecting a new cell and adding the cell to a cluster, as suggested by Wang et al., with the system and method of Liu et al., with the motivation being to allow cell clusters to adapt to changing system configurations.
	With respect to claim 7, Liu et al. does not specifically disclose wherein the method further reorganizing the cell cluster periodically or aperiodically by the base station.
	With respect to claim 8, Liu et al. does not specifically disclose wherein the reorganizing of the cell cluster comprises one or more of the following operations: adding one or more new cells into the cell cluster; removing one or more cells from the 
	With respect to claim 9, Liu et al. does not specifically disclose reorganizing the cell cluster by the base station according to information received from one or more other base stations or cell cluster heads.
	With respect to claim 10, Liu et al. does not specifically disclose wherein the information comprises one or more of the following: a reorganization request transmitted by the cluster head of the cell cluster; network state information transmitted by the other base station; and network state information transmitted by the other cell cluster head.
	With respect to claims 7-10, Wang et al. in the field of communications, discloses reorganizing cell clusters in response to receiving by a coordinator, which may be a macro eNB, an indication of an activation of a small cell and a measurement report indicating signal strength information of the small cell, wherein a cluster for the activated small cell is determined and the small cell is added to the cluster based on the measurement report (See page 9 paragraph 43 and Figure 11 of Wang et al.).  Detecting a new cell and adding the cell to a cluster has the advantage of allowing cell clusters to adapt to changing system configurations.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Wang et al., to combine detecting a new cell and adding the cell to a cluster, as suggested by Wang et al., with the system and method of Liu et al., with the motivation being to allow cell clusters to adapt to changing system configurations.
	With respect to claim 13, Liu et al. does not specifically disclose a cluster reorganizing unit configured to do at least one of reorganize the cell cluster periodically 
	With respect to claim 14, Liu et al. does not specifically disclose wherein the reorganizing the cell cluster comprises one or more of the following operations: adding one or more new cells into the cell cluster; removing one or more cells from the cell cluster; reselecting a new cluster head for the cell cluster; and splitting the cell cluster into two or more cell clusters.
	With respect to claims 13-14, Wang et al. in the field of communications, discloses reorganizing cell clusters in response to receiving by a coordinator, which may be a macro eNB, an indication of an activation of a small cell and a measurement report indicating signal strength information of the small cell, wherein a cluster for the activated small cell is determined and the small cell is added to the cluster based on the measurement report (See page 9 paragraph 43 and Figure 11 of Wang et al.).  Detecting a new cell and adding the cell to a cluster has the advantage of allowing cell clusters to adapt to changing system configurations.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Wang et al., to combine detecting a new cell and adding the cell to a cluster, as suggested by Wang et al., with the system and method of Liu et al., with the motivation being to allow cell clusters to adapt to changing system configurations.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication US 2015/0092627 A1) in view of Andersson et al. (U.S. Publication US .
With respect to claim 15, Liu et al. discloses a communications system having cells or cell clusters of at least three levels, the communications system comprising an Nth-level cell or cell cluster (See page 2 paragraph 12, page 4 paragraph 63, and Figure 4 of Liu et al. for reference to a communication system having cells or clusters of at least 3 levels, i.e. an upper node macro cell base station at a level N, clusters of lower level femto cell base stations at a level N+1, and an individual femto cell base station at a level N+2).  Liu et al. also discloses a cell base station or cell cluster head for communicating with one or more (N+1)th-level cell or one or more cell cluster heads (See page 4 paragraphs 63-66 and page 6 paragraphs 105-109 for reference to the upper node base station determining cell cluster configurations and communication the configuration information to the cell clusters).  Liu et al. further discloses one or more (N+1)th-level cells or cell clusters, and at least one of resource allocation or information transmission being performed on one or more (N+2)th-level cells or cell clusters via a cell of the cluster (See page 4 paragraphs 63-66 and page 6 paragraphs 105-109 of Liu et al. for reference to cells being cluster into cell clusters and for reference to one base station of the cell cluster initiating configuration of a TDD uplink-downlink resource subframe configuration for use by the individual cells of the cell cluster).  Liu et al. also discloses wherein the (N+1)th-cell cluster is configured by the Nth-level cell base station or cell cluster head according to first information obtained by exchanging with one or more other Nth-level cell base stations or one or more cell cluster heads and second information reported by (See page 4 paragraph 63, page 5 paragraphs 73-80, page 5 paragraphs 81-87 and Figure 6 of Liu et al. for reference to the upper node base station determining coupling loss between every two base stations including exchanging measured RSRP of each of the base stations, i.e. first information, and for reference to the upper node receiving coupling loss information calculated by lower level base stations, i.e. second information).  Liu et al. further discloses one or more (N+2)th-level cells or cell clusters (See page 2 paragraph 12, page 4 paragraph 63, and Figure 4 of Liu et al. for reference to a communication system having individual femto cell base stations).  Liu et al. also discloses a cell base station or cell cluster head for communicating with at least one of the (N+1)th-level cell base stations or one or more cell cluster heads (See page 4 paragraphs 63-66 and page 6 paragraphs 105-109 of Liu et al. for reference to the upper node base station communicating clustering information to the determined clusters of base stations).  Although Liu et al. does disclose obtaining first information used to reduce interference between cells (See page 4 paragraph 63, page 5 paragraphs 73-80, and Figure 6 of Liu et al.), Liu et al. does not specifically disclose the first information comprising resource allocation information within a cell of the one or more other base stations or the cell cluster heads.  However, Andersson et al., in the field of communications, discloses that a first base station 201a and second base station 201b, which may both be macro base stations, i.e. operating at a same level, exchange PDCCH configuration information and CCE allocation patterns (See page 3 paragraphs 34-35, page 6 paragraphs 80-91, and Figure 2 of Andersson et al.).  Andersson et al. discloses that the exchanging of this information (See page 6 paragraph 91 of Andersson et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Andersson et al., to combine exchanging configuration information and CCE allocation patterns, as suggested by Andersson et al., with the system and method of Liu et al., with the motivation being to allow the selection of allocations for cells to be made, based on this information, in a manner to reduce or prevent interference between cells.  Further although Liu et al. does disclose that any one of the base stations of a determined cluster may initiate the configuration of the TDD uplink-downlink configuration for resources used by the cluster (See page 6 paragraph 109 of Liu et al.), Liu et al. does not specifically disclose the upper level base station determining a cluster head of the cell cluster.  However, Liu ‘392, in the field of communications, discloses an upper level network node 101, which is a base station, using information including signal quality of cell nodes to determine cluster-heads of cell clusters (See page 3 paragraphs 44-47 and Figures 2-3 of Liu ‘392).  Determining a cluster head for a cluster has the advantage of designating a particular small range base station that can provide synchronization and radio resource management within its cluster (See page 1 paragraph 3 of Liu ‘392 for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Liu ‘392, to combine determining a cluster head, as suggested by Liu ‘392, with the system and method of Liu et al., with the motivation being to designate a specific base station within a cluster provides synchronization and radio resource management within its cluster.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/           Primary Examiner, Art Unit 2461